—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Durante, J.), dated June 4, 1992, which granted the plaintiffs’ motion to permit expedient service of the summons and complaint on the defendant’s insurance company.
Ordered that the order is affirmed, with costs.
The plaintiffs’ submissions demonstrated that service upon the defendant pursuant to CPLR 308 (1), (2), or (4) would be impracticable in this case (see, Dobkin v Chapman, 21 NY2d 490; Esposito v Ruggerio, 193 AD2d 713). Bracken, J. P., Sullivan, Miller and Hart, JJ., concur.